EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Specification
The claim has been amended by the examiner. As per 37 C.F.R. 1.1025, “The specific wording of the claim in an international design application designating the United States shall be in formal terms to the ornamental design for the article (specifying name of article) as shown, or as shown and described.”. Thus the claim has been amended to delete the second line of the claim language and now reads:
--CLAIM:
The ornamental design for a bag as shown and described.--


Drawings
The drawings have met the requirements set forth in 37 C.F.R §1.84.

References
The references are cited as art of record. Applicant may view and obtain copies of the cited U.S Patent references by visiting the following site and doing an online search. http://www.uspto.gov/patft/index.html.  As per the requirement under MPEP 707.05(a), copies of cited foreign patent document and/or non-patent literature (NPL) will be furnished with the Office action.

Conclusion
            The claimed design is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to April Rivas whose telephone number is (571) 270-0232. The examiner can normally be reached Monday-Friday at 9:00 a.m. to 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (877) 217-9197 (toll-free).

/APRIL RIVAS/
April Rivas
Primary Patent Examiner
Art Unit 2921